Detailed Action
The following is a final rejection made in response to amendments and remarks received on December 22nd 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Response to Applicant’s Amendments/Remarks
The Examiner has reviewed the Applicant’s arguments and agrees that the reference does not specifically teach that the rearward and forward portions define a rifled bore. In view of the amendment, a new ground for rejection has been applied in this final action on the merits. The previous rejection made under 35 USC 102(a)(2) in the non-final rejection dated July 26th 2021 is hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over WIPO International Application No. PCT/US2019/047556 (hereinafter referred to as “JESS BRILEY MANUFACTURING COMPANY”, or simply “JBMC”) further in view of US Statutory Invention Reg. H278 (hereinafter referred to as “US ARMY”).
Regarding claim 1, JBMC teaches a firearm comprising: a frame and a barrel connected to the frame (see abstract; the reference that the device is “a tubular assembly for attaching accessories to gun barrels”); an insert received by the barrel being separable into a rear portion (200) and a forward portion (300); the rear portion being threadably engaged to the forward portion (see Figs. 8a-8c); both the rear portion and the forward portion defining rifle bores (the bore resultant from the attachment of the front and rear portions is coaxial to the firearm barrel, see Fig. 7b).

While JBMC fails to teach this one particular feature, this limitation is not considered to be a novel advance when considering the prior art as a whole.
US Army, for example, discloses an “apparatus for adapting a rifle to fire a different projectile that includes a rifled insert (10) that is attachable to a barrel through an outer shell housing (12). The reference states that the purpose of the rifled insert is to provide “gyroscopic stability and spin amplification”1, both of which are considered to be well known utilities of rifled barrels in firearms.
Given the facts of the case, it would have been obvious to a person of ordinary skill in the art to modify the insert of JBMC in such a manner where the inner contours of its forward an rear portions included a rifled surface, thereby defining a rifled bore, for the obvious purpose of improving cartridge stability.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
        
            
    

    
        1 See col. 2, ll. 64-68